DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 and 09/19/2022  have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2001/0000013).
Regarding claim 1, Lin teaches a test pad structure of chip in fig. 3, comprising: 
a plurality of first internal test pads (refer to left 350), disposed in a chip (NOTE: fig. 6 shows a top surface view of a plurality of internal test pads as labeled as 610); 
a plurality of second internal test pads (refer to right 350), disposed in said chip, and spaced with said first internal test pads by a distance (see fig. 3) (NOTE: fig. 6 shows a top surface view of a plurality of internal test pads as labeled as 610); 
a plurality of first extended test pads (refer to left I/O pad 355), disposed on said chip, connected with said first internal test pads, and located above said first internal test pads (NOTE: fig. 6 shows a top surface view of a plurality of extended test pads as labeled as 605); and
 a plurality of second extended test pads(refer to right I/O pad 355), disposed on said chip (300), connected with said second internal test pads (refer to right 350), and located above said second internal test pads (refer to right 350) (NOTE: fig. 6 shows a top surface view of a plurality of internal test pads as labeled as 605).

    PNG
    media_image1.png
    648
    840
    media_image1.png
    Greyscale

Regarding claim 2, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches an area of said first extended test pads (refer to left column pads 605) is greater than an area of said first internal test pads (refer to left column pads 610 in fig. 6).

    PNG
    media_image2.png
    584
    848
    media_image2.png
    Greyscale

Regarding claim 3, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches an area of said second extended test pads (refer to right column pad 605) is greater than an area of said second internal test pads (refer to left column pads 610 in fig. 6).

    PNG
    media_image2.png
    584
    848
    media_image2.png
    Greyscale

Regarding claim 4, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches a length of said first extended test pads is greater than a length of said first internal test pads (NOTE: fig. 6 shows the extended test pad 605 is bigger than the internal test pads 610. Thus, the length of extended test pad is bigger than the length of the internal test pads).

    PNG
    media_image3.png
    606
    864
    media_image3.png
    Greyscale

Regarding claim 5, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches a length of said second extended test pads is greater than a length of said second internal test pads (NOTE: fig. 6 shows the extended test pad 605 is bigger than the internal test pads 610, Thus, the length of extended test pad is bigger than length of the internal test pads).

    PNG
    media_image3.png
    606
    864
    media_image3.png
    Greyscale

Regarding claim 6, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches a width of said second extended test pads is greater than a width of said second internal test pads a width of said first extended test pads is equal to or greater than a width of said first internal test pad (see fig. 6 notation).

    PNG
    media_image4.png
    604
    867
    media_image4.png
    Greyscale

Regarding claim 7, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches a width of said second extended test pads is equal to or greater than a width of said second internal test pads (see fig. 6 notation below).

    PNG
    media_image4.png
    604
    867
    media_image4.png
    Greyscale

Regarding claim 8, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches said first extended test pads 10extend toward said second extended test pads NOTE: in fig. 3: the inner lateral side of the first extended test pads extends toward to the second extended test pads.

    PNG
    media_image5.png
    583
    831
    media_image5.png
    Greyscale

Regarding claim 9, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches said second extended test pads extend toward said first extended test pads (NOTE: in fig. 3: the inner lateral side of the second extended test pads extends toward to the first extended test pads) .

    PNG
    media_image5.png
    583
    831
    media_image5.png
    Greyscale

Regarding claim 10, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches said first extended test pads (refer to left 355) extend away from said second extended test pads (refer to the right 355) (NOTE: fig. 3 shows the outer lateral side of the first extended test pads extend away from the second extended test pads).
Regarding claim 11, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches said second extended test pads (refer to right 355) extend away from said first extended test pads (refer to left 355) (NOTE: fig. 3 shows the outer lateral side of the second extended test pads extend away from the first extended test pads).
Regarding claim 12, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches a distance between a side surface of said first extended test pads and a side surface of said chip is smaller than a distance between a side surface of said first internal test pads and said side surface of said chip (see notation in fig. 3).
Regarding claim 13, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches a distance between a side surface of said second extended test pads and a side surface of said chip is smaller than a distance between a side surface of said second internal test pads and said side surface of said chip (see fig. 3).
Regarding claim 16, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches said first extended test pads (refer to left 355), respectively, include: a first body (355); and a first connecting member (refer to connecting wire), connected with said first body (355) and said first internal test pad (refer to left 350).
Regarding claim 17, Lin teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Lin teaches said second extended test pads (refer to right 355), respectively, include: a second body (355); and a second connecting member (refer to connecting wire), connected with said second body (355) and said second internal test pad (refer to right 350).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed test pad structure of chip.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant' s disclosure does not teach or suggest the claimed test pad structure of chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818